        Case 4:21-mc-80084-DMR Document 10 Filed 08/17/21 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   KENT R. RAYGOR, Cal. Bar No. 117224
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone:    (310) 228-3700
   Facsimile:    (310) 228-3701
 5 Email:        KRaygor@sheppardmullin.com

 6 Attorneys for Applicants Woori Bank and
   Kwang Seok Kwon
 7
   LEWIS BRISBOIS BISGAARD & SMITH LLP
 8 MICHAEL K. JOHNSON, SB#130193
       Email: Michael.Johnson@lewisbrisbois.com
 9 2185 N. California Blvd., Suite 300

10 Walnut Creek, CA 94596
   Telephone: 925.357.3456
11 Facsimile: 925.478.3260

12 LEWIS BRISBOIS BISGAARD & SMITH LLP
   JUSTIN S. KIM, SB#255980
13
       Email: Justin.Kim@lewisbrisbois.com
14 650 Town Center Drive, Suite 1400
   Costa Mesa, California 92626
15 Telephone: 714.668.5548
   Facsimile: 714.850.1030
16
   Attorneys for Subpoena Respondent TeamBlind, Inc.
17
                              UNITED STATES DISTRICT COURT,
18
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20
                                                       Case No. 4:21-mc-80084-DMR
21 IN RE EX PARTE APPLICATION OF
   WOORI BANK AND KWANG SEOK                           JOINT STIPULATION EXTENDING
22 KWON PURSUANT TO 28 U.S.C. § 1782                   BRIEFING SCHEDULE ON
                                                       TEAMBLIND, INC.’S MOTION TO
23                           Applicants.               VACATE ORDER ON EX PARTE
24                                                     APPLICATION AND QUASH
                                                       SUBPOENA; and
25                                                     [PROPOSED] ORDER

26                                                     Hearing date: October 14, 2021, 1 p.m.
27

28

                                                                          Case No. 4:21-mc-80084-DMR
     SMRH:4853-2648-0630.2   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
        Case 4:21-mc-80084-DMR Document 10 Filed 08/17/21 Page 2 of 4




 1            Pursuant to Civil Local Rules 6-2 and 7-12, Applicants Woori Bank and Kwang Seok

 2 Kwon (“Applicants”), and Respondent TeamBlind, Inc. (“Respondent”) by and through their

 3 attorneys of record, hereby stipulate

 4            as follows:

 5            WHEREAS, on June 28, 2021 the Court granted Applicants’ ex parte application to issue a

 6 subpoena to Respondent, pursuant to 28 U.S.C. § 1782 and provided 30 calendar days from the

 7 date of service of the subpoena upon Respondent for Respondent to file any motions in this court

 8 to contest the subpoena (ECF 5);

 9            WHEREAS, on August 5, 2021, Respondent filed a motion to vacate the Court’s Order on

10 Applicants’ ex parte application and to quash the subpoena to Respondent (“Motion to Quash”)

11 (ECF 9);

12            WHEREAS, the hearing on Respondent’s Motion to Quash is set for October 14, 2021 at

13 1:00 p.m.;

14            WHEREAS, Applicants opposition is currently due August 19, 2021 and Respondent’s

15 reply is currently due August 26, 2021;

16            WHEREAS, to provide the parties additional time to brief the issues raised by

17 Respondent’s Motion to Quash, the parties hereby stipulate to request the Court extend the

18 briefing schedule on the Motion to Quash as follows:

19           Applicants’ opposition to the Motion to Quash will be due on September 3, 2021,
20           Respondent’s reply in support of the Motion to Quash will be due on September 24, 2021.
21            IT IS SO STIPULATED.

22

23

24

25

26

27

28

                                                      -1-                 Case No. 4:21-mc-80084-DMR
     SMRH:4853-2648-0630.2   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
        Case 4:21-mc-80084-DMR Document 10 Filed 08/17/21 Page 3 of 4




 1 Dated: August 16, 2021                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

 2                                        By                          /s/ Kent Raygor
                                                                    KENT R. RAYGOR
 3                                                       Attorneys for Applicants Woori Bank and
                                                                    Kwang Seok Kwon
 4

 5 Dated: August 16, 2021                 LEWIS BRISBOIS BISGAARD & SMITH LLP

 6                                        By                         /s/ Justin S. Kim
                                                                   Michael K. Johnson
 7                                                                     Justin S. Kim
                                                   Attorneys for Subpoena Respondent TeamBlind, Inc.
 8

 9                              ATTORNEY’S E-FILING ATTESTATION

10            As the attorney e-filing this document, and pursuant to Local Rule 5-1(i)(3), I hereby attest

11 that counsel for Subpoena Respondent TeamBlind, Inc. whose electronic signature appears above

12 has concurred in this filing.

13 Dated: August 16, 2021                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                          By                          /s/ Kent Raygor
14
                                                                    KENT R. RAYGOR
15                                                       Attorneys for Applicants Woori Bank and
                                                                    Kwang Seok Kwon
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-                                  Case No.
     SMRH:4853-2648-0630.2         EX PARTE APPLICATION AND MEMORANDUM ISO EX PARTE APPLICATION
                                                            FOR SUBPOENA PURSUANT TO 28 U.S.C. § 17
        Case 4:21-mc-80084-DMR Document 10 Filed 08/17/21 Page 4 of 4




 1                                          [PROPOSED] ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3                    Applicants’ opposition to the Motion to Quash will be due on September 3, 2021,
 4                    Respondent’s reply in support of the Motion to Quash will be due on September 24,
 5                     2021.

 6

 7 Dated: __________________
                                                             The Honorable Donna M. Ryu
 8
                                                             United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -1-                   Case No. 4:21-mc-80084-DMR
     SMRH:4853-2648-0630.2                            [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE
